Citation Nr: 0821466	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  04-37 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an increased evaluation for peripheral 
neuropathy of the right upper extremity, currently evaluated 
as 20 percent disabling.

3.  Entitlement to an increased evaluation for peripheral 
neuropathy of the left upper extremity, currently evaluated 
as 20 percent disabling.

4.  Entitlement to an increased evaluation for peripheral 
neuropathy of the right lower extremity, currently evaluated 
as 10 percent disabling.

5.  Entitlement to an increased evaluation for peripheral 
neuropathy of the left lower extremity, currently evaluated 
as 10 percent disabling.

6.  Entitlement to an increased evaluation for diabetes 
mellitus type II, currently evaluated as 20 percent 
disabling.

7.  Entitlement to an initial evaluation in excess of 10 
percent for diabetic retinopathy.

8.  Entitlement to a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1971 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

The issues of entitlement to an increased evaluation for 
peripheral neuropathy of the right upper extremity, left 
upper extremity, right lower extremity, and left lower 
extremity, entitlement to an increased evaluation for 
diabetes mellitus type II, entitlement to an initial 
evaluation in excess of 10 percent for diabetic retinopathy, 
and entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU) are addressed in 
the remand portion of the decision below, and are remanded to 
the RO via the Appeals Management Center in Washington, D.C.

At a May 2008 hearing before the Board, the veteran raised 
the issue of entitlement to service connection for 
depression, to include as secondary to his service-connected 
disorders.  As this claim has not been adjudicated by the RO, 
it is referred to the RO for appropriate action.  


FINDING OF FACT

In May 2008, prior to the promulgation of a decision by the 
Board, the veteran withdrew his appeal of the issue of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).




CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
veteran for the issue of service connection for PTSD have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(b).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c).

At a May 2008 hearing before the Board, the veteran testified 
on the record that he wished to withdraw his appeal regarding 
the issue of entitlement to service connection for PTSD.  38 
U.S.C.A. § 7105(d)(5); see 38 C.F.R. § 20.204(b).  
Accordingly, this issue is no longer in appellate status.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has withdrawn the 
issue of entitlement to service connection for PTSD and there 
effectively remains no allegation of error of fact or law for 
appellate consideration.  As such, the Board does not have 
jurisdiction to review the appeal as to this issue.




ORDER

The appeal as to the issue of entitlement to service 
connection for PTSD is dismissed.


REMAND

A.  Diabetes Mellitus Type II, Diabetic Retinopathy, and TDIU

In October 2007, the RO issued a rating decision which denied 
an increased evaluation for diabetes mellitus type II, 
granted service connection for diabetic retinopathy and 
assigned an evaluation of 10 percent effective June 2, 2005, 
granted service connection for erectile dysfunction and 
assigned a noncompensable evaluation effective November 20, 
2006, granted entitlement to special monthly compensation 
based on loss of use of the creative organ effective November 
20, 2006, and denied entitlement to TDIU.  Notice of this 
decision was sent to the veteran in October 2007.

Thereafter, during a May 2008 hearing before the Board, the 
veteran noted his disagreement with the RO's October 2007 
decision contesting the percentages assigned to the issues of 
diabetes mellitus type II and diabetic retinopathy, and also 
disagreeing with the denial of entitlement to TDIU.  
Consequently, the Board must remand these three issues for 
the RO to issue a statement of the case and to give the 
veteran an opportunity to perfect an appeal of each such 
issue by submitting a timely substantive appeal.  Manlicon v. 
West, 12 Vet. App. 238 (1999).

B.  Peripheral Neuropathy of the Right Upper Extremity, Left 
Upper Extremity, Right Lower Extremity, and Left Lower 
Extremity

The veteran is seeking an increased rating for his service-
connected peripheral neuropathy of the right and left upper 
extremities, currently evaluated as 20 percent disabling, and 
for his service-connected peripheral neuropathy of the right 
and left lower extremities, currently evaluated as 10 percent 
disabling.

Based upon its review of the veteran's claims file, the Board 
finds that there is a further duty to assist the veteran with 
his claims herein.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).

During his May 2008 hearing before the Board, the veteran 
testified that his symptomatology for peripheral neuropathy 
of the bilateral upper and lower extremities had worsened 
since his last VA examination, which was conducted in July 
2007.  Specifically, the veteran stated that every six months 
he sees an increase in the way these disabilities affect his 
life.  VA's duty to assist includes providing a new medical 
examination when, in part, a veteran asserts or provides 
evidence that a disability has worsened.  See Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 
3.326 (a) (2007).  Consequently, a new VA neurological 
examination must be conducted to determine the current extent 
of the veteran's peripheral neuropathy of the bilateral upper 
and lower extremities.  38 C.F.R. § 3.159(c)(4)(i); see 
Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

Accordingly, the case is remanded for the following action:

1.  The RO must issue a statement of the 
case and notification of the veteran's 
appellate rights on the issues of 
entitlement to an increased rating for 
diabetes mellitus type II, entitlement to 
an initial evaluation in excess of 10 
percent for diabetic retinopathy, and 
entitlement to TDIU.  See 38 C.F.R. §§ 
19.29, 19.30 (2007).  The veteran is 
reminded that, to vest jurisdiction over 
these issues with the Board, a timely 
substantive appeal must be filed.  38 
C.F.R. § 20.202.  If the veteran perfects 
the appeal as to any or all of these 
issues, the case must be returned to the 
Board for appellate review.

2.  The RO must schedule the veteran for a 
VA neurological examination to determine 
the severity of his bilateral upper and 
lower extremity peripheral neuropathy.  
All indicated tests and studies are to be 
performed, to include a nerve conduction 
study.  Prior to the examination, the 
claims file and a copy of this remand must 
be made available to and reviewed by the 
VA examiner.  The examiner must provide a 
detailed review of the veteran's history, 
current complaints, and clinical findings 
as to the severity of the veteran's 
peripheral neuropathy of the bilateral 
upper and lower extremities, including an 
opinion as to whether the disorder for 
each extremity is mild, moderate, or 
severe, or whether there is complete 
paralysis.  The examiner must provide a 
clear explanation and rationale for each 
finding and opinion expressed.  The report 
prepared must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report to the 
examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

5.  The RO must then review and re-
adjudicate the veteran's claims for 
entitlement to an increased rating in 
excess of 20 percent for service-connected 
peripheral neuropathy of the right and 
left upper extremities and entitlement to 
an increased rating in excess of 10 
percent for service-connected peripheral 
neuropathy of the right and left lower 
extremities.  If any issue on appeal 
remains denied, the RO must provide the 
veteran and his representative with a 
supplemental statement of the case and an 
appropriate period of time must be allowed 
for response.  Thereafter, the case must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


